DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dusterhoft et al., 10,175, 374.
	Dusterhoft et al. discloses a method for treating a well, comprising: hydraulically isolating (col. 14, lines 48-61) an interval in a first well having a plurality of axially spaced apart intervals along the first well, each axially spaced apart interval having been fracture treated; inducing a tube wave (col. 4, lines 4-16) in the first well in the isolated interval; detecting reflections from the induced tube wave (col. 4, lines 24-48); determining hydraulic boundary condition (col. 2, lines 6-18), and hydraulic conductivity (col. 6, lines  25-40) of a fracture connected to the first well in the isolated interval using the detected reflections; and performing a refracture treatment (col. 3, lines 17-22; re-stimulation operations) in the 
	Dusterhoft et al. discloses the refracture treatment is not performed when the hydraulic boundary condition is above a first selected threshold (col. 28, line 56 - col. 29, line 2; the determined parameters).  
Dusterhoft et al. discloses not performing the refracture treatment when the hydraulic conductivity is above a second selected threshold (col. 28, line 56 - col. 29, line 2; the determined parameters).  
Dusterhoft et al. discloses hydraulically isolating (col. 14, lines 48-61) a subsequent interval in the first well; repeating the inducing a tube wave, detecting reflections, determining hydraulic boundary condition and hydraulic conductivity; and performing a refracture treatment or re-stimulation in the subsequent interval.  
Dusterhoft et al. discloses performing the inducing a tube wave, detecting reflections, determining hydraulic boundary condition and hydraulic conductivity in a second well (fig 1) proximate to the first well (102 or 104), and omitting the performing the refracture treatment in the isolated interval when the hydraulic boundary condition and hydraulic conductivity in the second well indicate pressure communication (col. 8, lines 24-48; pressure associated with well interference) between the stage first well and the second well.  
Dusterhoft et al. discloses inducing a tube wave comprises inducing a pressure pulse (col. 3, lines 54-59).
Dusterhoft et al. discloses the pressure pulse is induced by water hammer (col. 39, lines 40-58; hammering effect of high temperature water saturation).
Dusterhoft et al. discloses performing a refracture treatment (col. 13, lines 46-57) is performed while the isolated interval remains isolated (col. 14, lines 48-61).

Dusterhoft et al. discloses the isolating the interval is performed by inflating spaced apart packers (col. 14, lines 55-61; packers are inherently expanded) along a coiled tubing (col. 4, lines 48-56) extended into the first well.
Dusterhoft et al. discloses the refracture treatment is performed using the coiled tubing as a fluid conduit (col. 4, lines 48-56; coiled tubing used in the wellbore operations).
  Dusterhoft et al. discloses at least measuring pressure in a second well to determine presence of fluid communication between the first well and the second well (col. 8, lines 24-38).
Dusterhoft et al. discloses the type of refracturing treatment is based on the measured fracture properties (col. 33, lines 1-11; the completion design system 954 designs the completion attributes based on seismic data collected over the life of the well system).
Dusterhoft et al. discloses a remediation of a previously fracture treated interval in the first well is performed using at least one of diverters, abrasive proppant (col. 29, lines 20-28), and reperforating the previously fracture treated interval.
Dusterhoft et al. discloses the first threshold value is determined prior (col. 15, lines 35-48; including the any one of the multi-fracture treatment) to the hydraulically isolating the interval.
Dusterhoft et al. discloses the second threshold value is determined prior to the hydraulically isolating the first interval (col. 15, lines 35-48; including the any one of the multi-fracture treatment).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
15 February 2022
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676